DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed December 02, 2021, are acknowledged and have been fully considered.  Claims 1-15 are pending and currently under consideration.  Claims 1-2, 5 and 11 have been amended.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Withdrawn Claim Rejections
The rejection of claim 1-15 under 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for not being enabling (at par. 1-12 of the 09/02/2021 Office action), is withdrawn in light of applicant’s 12/02/2021 amendments.  
The rejection of claim 5 under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite (at par. 13-15 of the 09/02/2021 Office action), is withdrawn in light of applicant’s 09/02/2021 amendments.  

Maintained Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-9, 12-13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over KESSLER (US 6,432,426 B2, Issued Aug. 13, 2002; hereinafter, “Kessler”).
Kessler is directed to:
NON-STAINING TOPICAL IODINE COMPOSITION AND METHOD
ABSTRACT
Non-staining topical iodine disinfecting compositions having the ability to inactivate pathogens associated with skin infections or diseases. based upon the presence of molecular iodine in a concentration above at least 15 ppm.  Any other iodine species selected from the group consisting of complexed iodine and triiodide may be present with the total of such other iodine species limited to a concentration of less than about 700 ppm so that any visible stain resulting from the application of this composition on the skin will dissipate without leaving any visible skin coloration.
Kessler, title & abstract.  In this regard, Kessler teaches an exemplary gel formulation:
12.  A gel formulation was prepared that delivered 200 ppm of molecular iodine when activated.  This composition was prepared using a Carbopol gel (type 980) as the gelling agent.  The components used to generate molecular iodine were iodide and iodate. Iodide and iodate were formulated into a single gel phase.  A second buffer gel phase was formulated such that upon admixture of an equal volume of the two phases (iodide/iodate phase; buffer phase), 200 ppm of molecular iodine was formed.  The rate of formation of molecular iodine was monitored and the formulation was intended to form 200 ppm of molecular iodine within 60 seconds after admixture.
The iodide/iodate phase contained the following components: Carbopol 980 at 1.00%; EDTA at 0.10%; glycerin at 10%; boric acid at 0.10%; 1.4% sodium hydroxide; 0.06% sodium iodide; and 0.20% sodium iodate.  The pH of this gel phase was adjusted to 10.3. The buffer phase container the following chemicals: 4% Carbopol 980; 12% citric acid; 0.10% EDTA; 10% glycerin; and 0.10% boric acid.
An equal volume of the two gels was mixed and the amount of molecular iodine was measured at 0, 30, 60, 90 and 150 seconds. Molecular iodine was measured by extraction of the molecular iodine into chloroform and subsequent measurement of the 
Formation of Molecular Iodine in Carbopol 980 versus Time

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fifty mL of each gel phase was mixed in a glass flask and a ground glass stopper was placed in the top of the flask to prevent loss of molecular iodine to the atmosphere.  The concentration of molecular iodine was measured in this sample at day 1, 3, 7, 14 and 21.  This study was performed to demonstrate that the compositions of this application can demonstrate stability after being activated.  The results of these measurements are shown in the table below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Kessler, col. 16, ln. 19 to col. 17, ln, 11, Ex. 12.
Regarding independent claim 1 and the requirements:
1.	A method of treating or reducing the instance of mastitis in ruminants comprising: 
administering a pharmaceutical composition comprising iodide (I-) and a source of hydrogen peroxide, together with a pharmaceutically effective carrier or diluent where the pharmaceutical composition does not include a peroxidase enzyme.
Kessler clearly teaches an exemplary gel formulation (Kessler, col. 16, ln. 19 to col. 17, ln, 11, Ex. 12), wherein “[t]he components used to generate molecular iodine were iodide and iodate,” that are “formulated into a single gel phase” along with “[a] second buffer gel phase was formulated such that upon admixture of an equal volume of the two phases (iodide/iodate phase; buffer phase)” (Kessler, col. 16, ln. 22-26, Ex. 12), whereby it is noted:
“iodide” (Kessler, col. 16, ln. 22-26, Ex. 12) meets the requirement of claim 1 for “iodide (I-)”; and
“[a] second buffer gel phase” admixed with the “iodide and iodate” phase (Kessler, col. 16, ln. 22-26, Ex. 12) meets the requirements of claim 1 for “a pharmaceutically effective carrier or diluent”;
wherein Kessler’s exemplary gel formulation (Kessler, col. 16, ln. 19 to col. 17, ln, 11, Ex. 12) is noted as containing no peroxidase enzyme, thereby meeting the requirement of claim 1 for “where the pharmaceutical composition does not include a peroxidase enzyme” (see also Kessler, col. 4, ln. 22-46 disclosing what Kessler terms, “source of peroxide,” as not being limited to enzymatic reaction involving a peroxidase, but also encompasses numerous organic and inorganic compounds as a “source of peroxide”). 
However, it is noted that:
(i) although Kessler teaches general formulation parameters of the topical iodine composition
Any method to generate molecular iodine, in situ, may be used to formulate a dermatological non-staining topical iodine antimicrobial composition in accordance with the present invention including the method of generating molecular iodine taught in copending patent application Ser. No. 960,149 filed Oct. 29, 1998 the disclosure of which is herein incorporated by reference.  As taught in the foregoing patent application molecular iodine may be generated, in situ, by combining an iodine reductant in concert with an oxidant iodine species having a positive oxidation state and a buffering agent for causing oxidation-reduction reactions to occur in which the iodine reductant is reduced to molecular iodine or in which the oxidant iodide species is oxidized into molecular iodine.  The iodine reductant may be selected from the group consisting of iodide, sodium thiosulfate, ascorbate, lactose, reducing sugars and imidazole whereas the oxidant iodine species may be selected from the group consisting of hydrogen peroxide, iodate, alkali salts of peroxide such as calcium peroxide, peroxidase, ascorbic acid and/or other pharmaceutically acceptable organic acids with an oxidation potential greater than -0.54 electron volts.  The preferred formulation combines an iodide and an iodate with a suitable buffer to control pH preferably in two phases with the first phase incorporating the iodate and iodide in a first buffer to form a basic pH and with the second phase being the activator phase which is highly buffered with an acidic buffer such as, for example, citric acid, phosphoric acid and phthallic acid.  The iodide in the preferred formulation may be selected from the group consisting of sodium iodide, potassium iodide, ammonium iodide, calcium iodide, and magnesium iodide and the iodate of such formulation may be selected from the group consisting of calcium iodate, magnesium iodate, potassium iodate, and sodium iodate.  The preferred range of the iodide to iodate species in the preferred formulation is from 1/3 to 1/12.  The pH of the iodate/iodide phase should be no less than 8.0 and preferably greater than 8.5.  The iodate/iodide phase can assume a diverse range of compositions: liquid, gel, ointment or cream.  The critical aspect of the iodate/iodide phase is that these two active agents are stable.  Prior to use, the iodate/ iodide phase is combined with a second activator phase.  The activator phase is highly buffered at a pH that is less than 5.0.  The pH of the mixture of these two phases must be controlled such that the final pH is 5.0 or less. As a consequence of altering the pH environment, molecular iodine is generated from the iodate and iodide.  An example of such a composition is given in Example 12 below.
(Kessler, col. 8, ln. 6-52), wherein suitable “oxidant iodine species” besides “iodate” include “hydrogen peroxide” (Kessler, col. 8, ln. 23-24), which is noted as: 
“a source of hydrogen peroxide” of claim 1, 
Kessler DOES NOT EXPRESSLY TEACH an exemplary embodiment thereof with iodate; and
(ii) Although Kessler teaches suitable uses of the composition, namely, “[i]f a topical iodine composition is formulated for use on cow teats to prevent mastitis and applied after milking then coloration can remain for at least 30 minutes post application” (Kessler, col. 3, ln. 45-48), which relates to:
the active step requirement of claim 1 for “administering” in the context of  “treating or preventing mastitis in ruminants”
Kessler DOES NOT EXPRESSLY TEACH an exemplary embodiment thereof.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
With regard to (i) and (ii), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Kessler’s exemplary gel formulation (Kessler, col. 16, ln. 19 to col. 17, ln, 11, Ex. 12), and rearrange it according to Kessler’s broader disclosure in order to:
(i) substitute “hydrogen peroxide” for “iodate” since Kessler teaches both in an overlapping set of “oxidant iodine species,” thereby establishing hydrogen peroxide” and “iodate” as functional equivalents (Kessler, col. 8, ln. 23-24) (see MPEP § 2144.06 (II), which states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious” (In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982))”; and
(ii) administer the rearranged formulation “for use on cow teats to prevent mastitis” (Kessler, col. 3, ln. 45-48).
Therefore, Kessler renders (i) and (ii), as noted above, obvious.
Thus, Kessler renders claim 1 obvious.
Regarding claims 2-6 and the requirements:
2.	The method of claim 1, where the concentration of hydrogen peroxide in the pharmaceutical composition is at least one of the group consisting of less than 1 % based on weight/volume of the pharmaceutical composition and less than 1 % based on weight/weight of the pharmaceutical composition, and the concentration refers to the concentration during use treating or reducing the instance of mastitis in ruminants.
3.	The method of Claim 1, wherein a ratio by weight of iodide to hydrogen peroxide is a 0.2:1 to 3:1 ratio.
4.	The method of Claim 1, wherein a ratio by weight of iodide to hydrogen peroxide is a 0.38:1 to 1.52:1 ratio.
5.	The method of Claim 1, wherein the pharmaceutical composition comprises 5-5,000 mg of iodide, prepared at a ratio of between 0.38:1 and 1.52:1 by weight of iodide to hydrogen peroxide.
6. The method of Claim 1, wherein the pharmaceutical composition comprises 5-5,000 mg of iodide, prepared at a ratio of 0.76:1 by weight of iodide to hydrogen peroxide.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Kessler teaches a preferred amount of hydrogen peroxide in the final composition: “The preferred concentration for hydrogen peroxide is between 0.001 and 0.1 % in the final composition prior to initiation of the oxidation of iodide.”  Kessler, col. 4, ln. 45-47.  Therefore, one would be motivated to formulate Kessler’s rearranged gel formulation (discussed above with regard to (i) and (ii)) with:
“0.06% sodium iodide” (Kessler, col. 16, ln. 35-36), which contains approximately 60 mg sodium iodide per 100 g of composition, contains 51 mg iodide (i.e., 60 mg [1 g/1,000mg][1 molNaI/149.89 g][1molI-/1 molNaI][126.90 g/molI-]); and
“hydrogen peroxide” substituted for “iodate” (Kessler, col. 8, ln. 23-24) in an amount “between 0.001 and 0.1 % in the final composition prior to initiation of the oxidation of iodide” (Kessler, col. 4, ln. 45-47);
wherein the ratio of iodide to hydrogen peroxide is about 60:1 (i.e., 0.06/0.001 or 60) to 1:1.67 (i.e., 0.06/0.1 or 0.6).
Thus, Kessler renders claims 2-6 obvious.
Regarding claim 7 and the requirement:
7.	The method of Claim 1, wherein the iodide is potassium iodide.
Kessler teaches: “Suitable dry sources of iodide anion include sodium iodide and potassium iodide as well as other salts of iodide.”  Kessler, col. 4, ln. 48-49.
Thus, Kessler renders claim 7 obvious.
Regarding claim 8 and the requirement:
8.	The method of Claim 1, wherein the source of hydrogen peroxide is a hydrogen peroxide-urea adduct.
Kessler teaches suitable compounds that may act as a “source of peroxide,” inter alia, “urea peroxide” (Kessler, col. 4, ln. 35-40), which is a “hydrogen peroxide-urea adduct” of claim 8.
Thus, Kessler renders claim 8 obvious.
Regarding claim 9 and the requirements:
9.	The method of Claim 1, wherein the source of hydrogen peroxide is a peroxide-releasing percarbonate or a slow-releasing form.
Kessler teaches suitable compounds that may act as a “source of peroxide,” inter alia, “percarbonates” (Kessler, col. 4, ln. 35-39), which is a “peroxide-releasing percarbonate” of claim 9.
Thus, Kessler renders claim 9 obvious.
Regarding claim 12 and the requirements:
12.	The method of Claim 1, wherein the peroxide and iodide components are delivered concurrently.
Kessler teaches a composition, wherein “[a] second buffer gel phase” admixed with the “iodide and iodate [substituted for hydrogen peroxide, as discussed above for (i)]” phase (Kessler, col. 16, ln. 22-26, Ex. 12), which reasonably provides for a composition of claim 12 for concurrent deliver of the peroxide and iodid components.
Thus, Kessler renders claim 12 obvious.
Regarding claim 13 and the requirements:
13.	The method of Claim 1, wherein the pharmaceutically effective carrier is an emulsion.
Kessler teaches suitable compositional forms, inter alia, “emulsions.”  Kessler, col. 5, ln. 60-62.
Thus, Kessler renders claim 13 obvious.
Regarding claim 15 and the requirements:
15.	The method of Claim 1, wherein the source of hydrogen peroxide is a hydrogen peroxide-urea adduct and the iodide is potassium iodide.
Kessler teaches: 
suitable compounds that may act as a “source of peroxide,” inter alia, “urea peroxide” (Kessler, col. 4, ln. 35-40), which is a “hydrogen peroxide-urea adduct” of claim 15; and
“[s]uitable dry sources of iodide anion include [...] potassium iodide as well as other salts of iodide” (Kessler, col. 4, ln. 48-49), which is “potassium iodide” of claim 15.
Thus, Kessler renders claim 15 obvious.
Claims 10-11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over KESSLER (US 6,432,426 B2, Issued Aug. 13, 2002; hereinafter, “Kessler”), as applied to claims 1-9, 12-13 and 15, above, and further in view of COX (US 2006/0058273 A1, Publ. Mar. 16, 2006; hereinafter, “Cox”).
The teachings of Kessler, as set forth above, are hereby incorporated.  However, Kessler DOES NOT EXPRESSLY TEACH:
(I) a glucocorticoid such as prednisolone in order to meet the requirements of claims 10-11 for:
10. The method of Claim 1, wherein the pharmaceutical composition further comprises lactoferrin or glucocorticoid.
11. The method of Claim 10, wherein the glucocorticoid is predinisolone, prednisolone, or hydrocortisone.
(II) a device of intra-mammary delivery in order to meet the requirements of claim 14 for:
14. The method of Claim 1, wherein the composition is adapted for intra-mammary delivery.
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
With regard to (I) and (II), Cox, for instance, is directed to:
MASTITIS TREATMENT
ABSTRACT
A pharmaceutical composition for intramammary administration to a nonhuman mammal comprising an antibacterial agent and prednisolone, wherein the composition comprises at least 20 mg of prednisolone, and its use for the treatment of clinical mastitis.
Cox, title & abstract.  In this regard, Cox teaches that prednisolone has “antiinflammatory effects” in treating clinical mastitis after intramammary administration:
[0010]	The use of prednisolone is considered as being efficacious in the treatment of clinical mastitis after intramammary administration, but up to now only low dosages of an equivalent of 10 mg/unit dose of prednisolone were used in practice because of the known disadvantages, particular in terms of immune suppression.
[0011]	The antiinflammatory effects of prednisolone in clinical mastitis after intramammary administration of a low dosage of maximum of 10 mg/unit dose with or without antibacterial agents have been described e.g. by Bywater et al in: Proceedings of 15th World Bulatrics congress, (1988, Palma de Mallorca), Lees et al, Flem. Vet. J., Vol 62 (suppl. 1), pp 43-54, 1991 and Lohuis et al, J Dairy Sci, Vol 72, pp 241-249, 1989.
Cox, par. [0010]-[0011].  Further in this regard, Cox teaches the use of tubes or syringes for intramammary administration:
[0034]	More specifically the current invention provides a process according to the invention in which the carrier is formed by mixing at an appropriate temperature the oil and the additives, in order to form a gel.  After cooling down this carrier, the antibacterial agent and the prednisolone are added to it at room temperature using a suitable mixing device in order to obtain a homogeneous dispersion.  The mixture is then filled into the unit dose tubes or syringes.
[0035]	A single unit dose is the content of an applicator e.g. a syringe or tube that will be administered intramammary through the teat canal into the mammary gland of a lactating animal. A single unit dose of the composition will normally contain 1 to 20 grams preferably 2 to 10 grams of the formulated pharmaceutical composition. Typical unit doses may contain 6-8 grams of the formulated pharmaceutical composition.
Cox, par. [0034]-[0035].  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Kessler’s rearranged gel formulation (discussed above with regard to (i) and (ii)), and
(I) formulate it by incorporating prednisolone, as taught by Cox (Cox, abstract), and
(II) administer the composition by tubes or syringes for intramammary administration, as taught by Cox (Cox, par. [0034]-[0035]).
One would have been motivated to do so with a reasonable expectation of success since both Kessler and Cox are concerned with similar problems in the art, namely the formulation of compositions for treating mastitis.  Kessler, col. 3, ln. 45-48; Cox, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable agents, and delivery devices for treating mastitis.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely taking Kessler’s rearranged gel formulation (discussed above with regard to (i) and (ii)), and to:
(I) formulate by incorporating prednisolone, as taught by Cox (Cox, abstract) in order to obtain the advantage of an antiinflammatory (Cox, par. [0010]) with efficacy for mastitits (Cox, par. [0011]); and 
(II) deliver the formulation via a tube or syringe as a suitable means for intrammmary delivery in treating mastitis (Cox, par. [0034]-[0035]).
Thus, the prior art renders claims 10-11 and 14 obvious.

Response to Arguments
Applicants’ arguments, filed on December 02, 2021 (hereinafter, referred to as “Remarks”), have been fully considered, but they are not persuasive.
Applicant argues:
The Office states, on pages 10-11 of the Action, that a gel formulation disclosed by Kessler includes iodide and iodate but does not contain peroxide, or a source thereof, as required by claim 1. The Office further asserts that it would have been prima facie obvious to rearrange the Kessler gel formulation to substitute hydrogen peroxide for iodate, referring to an overlapping set of "oxidant iodine species." Finally, on page 9 of the Action, the Office asserts that Kessler teaches that '"sources of peroxide' [are] not limited to enzymatic reaction involving a peroxidase ... " Applicant submits, however, that the Office has inadvertently misconstrued the teachings of Kessler.[Remarks, p. 5, par. 1]
In contrast to the Office's position, Kessler does not ever teach or suggest that hydrogen peroxide can be employed in the absence of a peroxidase enzyme. Indeed, the reference teaches the opposite. At page 4, lines 23-25, which is relied on by the Office, Kessler is unequivocal: "Molecular iodine can be generated in situ in an aqueous medium by combining a source of peroxidase, a source of hydrogen peroxide and an iodide." (emphasis added.) Thus, far from teaching that peroxidase is not required, Kessler provides it as the first component. While the rest of the passage discusses precursors for hydrogen peroxide, this discussion relates to compounds that can produce the hydrogen peroxide that then reacts with the enzyme. Thus, Kessler teaches that peroxidase is the catalyst that allows iodide and hydrogen peroxide to react as required. The two exemplary embodiments of Kessler that use hydrogen peroxide (see column 12, line 51 to column 13, line 7 and column 13, line 51 to column 14, line 37) both necessitate the use of a (horseradish) peroxidase. These sections are the only discussions in Kessler relating to peroxides. Accordingly, one skilled in the art, having read Kessler, would understand that it is necessary to use a peroxidase for the compositions to work.[Remarks, p. 5, par. 2]
However, claim 1 explicitly requires that the pharmaceutical composition used in the method does not include a peroxidase enzyme. Surprisingly, the inventors of the present patent have found that, without a peroxidase enzyme, the method used in the invention is effective at treating mastitis.[Remarks, p. 5, par. 3]
For instance, Result 8 on pages 39 to 42 of the originally filed specification demonstrates this effect in vivo. Result 8 discloses a study in which a number of ruminants suffering from severe mastitis were treated with compositions of the invention. Following 21 days of treatment, there was no evidence of infection. As illustrated in Figure 3, the somatic cell count (SCC) values, used an indication of mastitic bacterial infection, decreased dramatically. The effectiveness of the composition was also notable through udder sensitivity, swelling, temperature, and other milk quality indicators. Indeed, as discussed on page 26, line 27 onwards, the cows were due to be culled, but after treatment with compositions of the invention, this was not necessary. None of these effects would have been obvious from the disclosure in Kessler. Indeed, there is certainly no suggestion that a composition according to present claim 1 would have been useful for treating mastitis in ruminants.[Remarks, p. 5, par. 4, cont. on p. 6]
Remarks, p. 5, par. 1 to p. 5, par. 4, cont. on p. 6.
In response: Kessler teaches general formulation parameters of the topical iodine composition
Any method to generate molecular iodine, in situ, may be used to formulate a dermatological non-staining topical iodine antimicrobial composition in accordance with the present invention including the method of generating molecular iodine taught in copending patent application Ser. No. 960,149 filed Oct. 29, 1998 the disclosure of which is herein incorporated by reference.  As taught in the foregoing patent application molecular iodine may be generated, in situ, by combining an iodine reductant in concert with an oxidant iodine species having a positive oxidation state and a buffering agent for causing oxidation-reduction reactions to occur in which the iodine reductant is reduced to molecular iodine or in which the oxidant iodide species is oxidized into molecular iodine.  The iodine reductant may be selected from the group consisting of iodide, sodium thiosulfate, ascorbate, lactose, reducing sugars and imidazole whereas the oxidant iodine species may be selected from the group consisting of hydrogen peroxide, iodate, alkali salts of peroxide such as calcium peroxide, peroxidase, ascorbic acid and/or other pharmaceutically acceptable organic acids with an oxidation potential greater than -0.54 electron volts.  The preferred formulation combines an iodide and an iodate with a suitable buffer to control pH preferably in two phases with the first phase incorporating the iodate and iodide in a first buffer to form a basic pH and with the second phase being the activator phase which is highly buffered with an acidic buffer such as, for example, citric acid, phosphoric acid and phthallic acid.  The iodide in the preferred formulation may be selected from the group consisting of sodium iodide, potassium iodide, ammonium iodide, calcium iodide, and magnesium iodide and the iodate of such formulation may be selected from the group consisting of calcium iodate, magnesium iodate, potassium iodate, and sodium iodate.  The preferred range of the iodide to iodate species in the preferred formulation is from 1/3 to 1/12.  The pH of the iodate/iodide phase should be no less than 8.0 and preferably greater than 8.5.  The iodate/iodide phase can assume a diverse range of compositions: liquid, gel, ointment or cream.  The critical aspect of the iodate/iodide phase is that these two active agents are stable.  Prior to use, the iodate/ iodide phase is combined with a second activator phase.  The activator phase is highly buffered at a pH that is less than 5.0.  The pH of the mixture of these two phases must be controlled such that the final pH is 5.0 or less. As a consequence of altering the pH environment, molecular iodine is generated from the iodate and iodide.  An example of such a composition is given in Example 12 below.
(Kessler, col. 8, ln. 6-52), wherein “the oxidant iodine species may be selected from the group consisting of hydrogen peroxide, iodate, alkali salts of peroxide such as calcium peroxide, peroxidase, ascorbic acid and/or other pharmaceutically acceptable organic acids with an oxidation potential greater than -0.54 electron volts” (Kessler, col. 8, ln. 21-26).  Therefore, Kessler teaches hydrogen peroxide and peroxidase among equivalent, substitutable oxidant iodine species.  Regarding equivalents known for the same purpose, MPEP § 2144.06 (II) states: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”  

Summary/Conclusion
Claims 1-15 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611